Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Claims 1-11 are allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the roll to roll apparatus set forth including wherein a position and a diameter of the at least two rolls and the at least one roll are adjusted to touch a metal tape only from one side and to limit a stress on the metal tape at any point such that the metal tape is not stretched by more than 0.15 %.
The closest prior art, Schmitz (U.S. Patent Application Publication No. 2012/0018564), teaches a dancer roller which compensates variations in tension and adjusts the tensile stress of a metal material strand and discusses how an inclination of the dancer roller affects the material.  However, this reference nor any other reference teach a position and a diameter of the at least two rolls and the at least one roll are adjusted to touch a metal tape only from one side and to limit a stress on the metal tape at any point such that the metal tape is not stretched by more than 0.15 %.  As such, this reference nor any other references do not provide the necessary motivation, absent applicant's specification, for modifying the roll to roll apparatus in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654